Citation Nr: 0829711	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  97-17 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a fracture of the sesamoid bone of the left 
great toe, prior to September 22, 1995.

2.  Entitlement to an initial rating in excess of 10 percent 
from September 22, 1995 for residuals of a fracture of the 
sesamoid bone of the left great toe.

3.  Entitlement to an earlier effective date for the grant of 
service connection for residuals of a fracture of the 
sesamoid bone of the left great toe.

4.  Entitlement to an earlier effective date for the grant of 
service connection for tinea versicolor.

5.  Entitlement to an increased rating for tinea versicolor.

6.  Whether a statement received from the veteran on March 3, 
2005 was a timely notice of disagreement with respect to a 
September 2003 rating decision that denied service connection 
for bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 until his 
retirement in August 1977.

By rating decision dated May 1996, the Regional Office (RO) 
found that its failure to grant service connection for 
residuals of a fracture of the sesamoid bone in the left 
great toe in an October 1984 rating action constituted clear 
and unmistakable error.  Accordingly, service connection was 
granted for this disability, and a noncompensable evaluation 
assigned, effective February 1984, the date of the veteran's 
initial claim for service connection.  The veteran disagreed 
with the initial evaluation assigned.  Subsequently, based on 
the receipt of additional evidence, including the report of a 
Department of Veterans Affairs (VA) examination in November 
1996, the RO, in a rating action in April 1997, assigned a 10 
percent evaluation for residuals of a fracture of the 
sesamoid bone of the left great toe, effective September 22, 
1995.

The veteran's claims for increased initial ratings for his 
left great toe disability were remanded by the Board in 
December 2000.  Subsequently the veteran perfected appeals 
with respect to a claim for an increased rating for tinea 
versicolor, a claim for an earlier effective date for service 
connection for tinea versicolor, and a claim for an earlier 
effective date for service connection for residuals of a 
fracture of the sesamoid bone of the left great toe.  

In July 2005, the veteran was informed that a statement 
received from him on March 3, 2005 was not a timely notice of 
disagreement with respect to a September 2003 rating decision 
that denied service connection for bilateral knee disability.  
The veteran disagreed and perfected an appeal regarding the 
timeliness of his notice of disagreement.  

In June 2007, the veteran wrote to the Board and cancelled 
his request for a hearing.  There are no outstanding hearing 
requests.


FINDINGS OF FACT

1.  In August 2006 the veteran wrote to the RO and withdrew 
his appeal with respect to his claim for an earlier effective 
date for service connection for tinea versicolor and his 
claim for an increased rating for tinea versicolor.  

2.  In June 2007, the veteran wrote to the Board and withdrew 
his claim for an earlier effective date for service 
connection for residuals of a fracture of the sesamoid bone 
of the left great toe and withdrew his claim that his notice 
of disagreement was timely with respect to the September 2003 
rating decision which denied service connection for bilateral 
knee disability.

3.  Prior to September 22, 1995 the veteran had no functional 
impairment residuals of a fracture of the sesamoid bone of 
the left great toe.

4.  From September 22, 1995 to November 13, 1996 the 
residuals of a fracture of the sesamoid bone of the left 
great toe did not result in moderately severe disability of 
the left big toe or of the left foot.

5.  From November 13, 1996 the veteran's left big toe 
disability has resulted in arthritis and ankylosis of the 
left big toe which causes severe disability of the left big 
toe, an altered gait, and pain over the left big toe and 
other parts of the left foot.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met with respect to the claims for 
earlier effective dates for service connection for tinea 
versicolor and for service connection for residuals of a 
fracture of the sesamoid bone of the left great toe, as well 
as with respect to the claim for an increased rating for 
tinea versicolor, and the claim that his notice of 
disagreement was timely with respect to the September 2003 
rating decision which denied service connection for bilateral 
knee disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for an initial compensable rating residuals 
of a fracture of the sesamoid bone of the left great toe, 
prior to September 22, 1995, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.71a, 
Diagnostic Codes 5003, 5283, 5284 (2007).

3.  The criteria for a staged rating in excess of 10 percent 
for residuals of a fracture of the sesamoid bone of the left 
great toe, from September 22, 1995 to November 13, 1996, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.20, 4.71a, Diagnostic Codes 5003, 5283, 
5284 (2007).

4.  The criteria for a 30 percent staged rating for residuals 
of a fracture of the sesamoid bone of the left great toe, 
from November 13, 1996, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.71a, 
Diagnostic Codes 5003, 5283, 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  In an 
August 2006 letter, the veteran wrote to the RO and withdrew 
his appeal with respect to his claim for an earlier effective 
date for service connection for tinea versicolor and his 
claim for an increased rating for tinea versicolor.  In a 
June 2007 letter, the veteran wrote to the Board and withdrew 
his claim for an earlier effective date for service 
connection for residuals of a fracture of the sesamoid bone 
of the left great toe and withdrew his claim that his notice 
of disagreement was timely with respect to the September 2003 
rating decision which denied service connection for bilateral 
knee disability.  Consequently, there remain no allegations 
of errors of fact or law for appellate consideration with 
respect to these claims.  Accordingly, the Board does not 
have jurisdiction to review these claims.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007), and implemented at 38 C.F.R. § 3.159 (2007), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a May 2003 
letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to an increased rating, and the 
division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), this 
letter essentially satisfied the notification requirements of 
the VCAA by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide.  The Board notes that a "fourth element" of the 
notice requirement, requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, was recently removed from the language of 38 C.F.R. 
§ 3.159(b).  See 38 C.F.R. § 3.159, as amended by 73 Fed. 
Reg. 23353-23356 (Apr. 30, 2008).

The Board notes that the rating decision on appeal was 
decided prior to the enactment of the VCAA and consequently 
the VCAA notice was only provided to the veteran after the 
initial unfavorable decision in this case, rather than prior 
to the initial decision as typically required.  However, in a 
case involving the timing of the VCAA notice, the United 
States Court of Appeals for Veterans Claims (Court) held that 
in such situations, the appellant has a right to a VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  After the 
May 2003 VCAA-compliant letter was issued to the veteran he 
was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued Supplemental 
Statements of the Case to the veteran in April 2004, November 
2004, July 2005, November 2005, and November 2007.  Under 
these circumstances, the Board finds that any defect in the 
VCAA notice has been cured and thus resulted in no prejudice 
to the veteran.  Pelegrini v. Principi, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board further notes 
that the veteran was again issued a VCAA-compliant letter in 
May 2004.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in a March 2006 letter.  As such, any notice 
deficiencies related to the rating or effective date were 
subsequently remedied.  Thus, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown.

Similarly, during the pendency of this appeal, regulatory 
changes amended 38 C.F.R. § 3.159(b), which provide that VA 
has no duty provide section 5103 notice upon the receipt of a 
Notice of Disagreement.  38 C.F.R. § 3.159(b), as amended by 
73 Fed. Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(3) and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  In this 
context, after awarding the veteran service connection for 
his left great toe disability, the veteran filed a notice of 
disagreement contesting the initial rating determination.  
The RO furnished the veteran a statement of the case that 
addressed the initial ratings assigned including notice of 
the criteria for higher ratings for this condition, and 
provided the veteran with further opportunity to identify and 
submit additional information and/or argument, which the 
veteran has done by perfecting his appeal.  See 38 U.S.C.A. 
§§ 5104(a), 7105, 5103A.  Therefore, under these 
circumstances, VA also fulfilled its obligation to advise and 
assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran and his representative a fair opportunity to 
prosecute the current appeal.  See Dunlap and Dingess, both 
supra.

VA also has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A.  In this regard, the veteran's service 
treatment records, VA treatment records, and private medical 
records have been obtained and the veteran has been provided 
VA medical examinations.  Additionally, written statements 
from the veteran and his representative have been received.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

III.  Legal criteria

Since the claim for a higher rating is an initial rating 
claim, separate ratings may be assigned for separate periods 
of time based on the facts found, a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

Malunion or nonunion of the tarsal or metatarsal bones that 
results in moderate disability warrants a 10 percent rating, 
when malunion or nonunion results in moderately severe 
disability a 20 percent rating is warranted, when malunion or 
nonunion results in severe disability a 30 percent rating is 
warranted.  With actual loss of use of the foot a 40 percent 
rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5283. 

With respect to other foot injuries, a 10 percent rating is 
warranted for a moderate foot injury. A 20 percent rating is 
warranted for a moderately severe foot injury.  A 30 percent 
rating is warranted for a severe foot injury.  38 C.F.R. § 
4.71a, Diagnostic Code 5284.  With actual loss of use of the 
foot, a 40 percent rating is assigned. 38 C.F.R. § 4.71a, 
Diagnostic Code 5167 (2007).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2007).

IV.  History and Analysis

The veteran was granted service connection for residuals of a 
fracture of the sesamoid bone of the left great toe by the 
May 1996 rating decision on appeal.  The veteran was granted 
an initial noncompensable rating, effective from February 
1984.  By rating action in April 1997, the RO granted the 
veteran an increased staged rating of 10 percent for his left 
great toe disability, effective from September 22, 1995.  The 
veteran was also assigned a temporary total convalescent 
rating from March to May 1997 following left big toe surgery 
in March 1997.  

The May 1995 rating decision noted that a February 1957 
service X-ray report showed that the veteran had a fracture 
of the sesamoid bone of the left great toe.  The RO has rated 
the veteran's left great toe disability by analogy under 
Diagnostic Code 5283.  As noted above, this diagnostic code 
provides for a 10 percent disability rating for malunion or 
nonunion of the tarsal or metatarsal bones that results in 
moderate disability, a 20 percent rating when malunion or 
nonunion results in moderately severe disability, and a 30 
percent rating when malunion or nonunion results in severe 
disability.

The medical evidence prior to September 22, 1995 fails to 
show that the veteran's left great toe disability results in 
moderate disability.  In fact the private medical records and 
VA medical records, including a June 1984 VA examination 
report reveal no complaints or reference to the veteran's 
left great toe.  The Board also notes that in January 2001 
when the veteran was requested to provide information on 
medical treatment he had received since 1984 for his left big 
toe disability, he provided a list which did not show any 
dates of treatment prior to September 1995.  Since the 
medical records did not show any disability symptoms 
resulting from the veteran's residuals of a fracture of the 
sesamoid bone of the left great toe prior to September 22, 
1995, the veteran did not meet the criteria for an initial 
compensable rating under Diagnostic Code 5283 or any other 
applicable diagnostic code.

The Board finds that the veteran did not meet the criteria 
for an initial rating in excess of 10 percent for his left 
big toe disability between September 22, 1995 and November 
13, 1996.  The Board notes that on VA examination in November 
1995 there were no complaints or findings relating to the 
veteran's left great toe.  The veteran was not shown to have 
the equivalent of malunion or nonunion of the tarsal or 
metatarsal bones resulting in moderately severe disability 
and he was not shown to have a moderately severe foot injury 
due to his service-connected left big toe disability during 
this time period.  As such he did not meet the criteria for a 
higher rating under any appropriate diagnostic code.  
Accordingly, an initial rating in excess of 10 percent 
between September 22, 1995 and November 13, 1996 is not 
warranted. 

The Board finds that from November 13, 1996 the veteran's met 
the criteria for an increased staged rating of 30 percent for 
the residuals of his left big toe injury.  The November 13, 
1996 VA examination revealed the veteran to have some fibrous 
ankylosis of the metacarpal-phalangeal (MP) joint of the left 
great toe.  The veteran also had some tenderness along the 
lateral border of the left foot, particularly around the base 
of the first metatarsal.  The diagnoses included fracture of 
the left great toe involving the MP joint with essentially 
ankylosis of the left great toe and with pain along the 
lateral border, probably due to altered weight bearing 
because of his ankylosis of the great toe.

March 1997 private surgical records reveal that the veteran 
underwent a cheilectomy of the left great toe.  

A November 1998 private orthopedic examination report noted 
that X-rays revealed the veteran to have severe degenerative 
changes of both great toe metatarsophalangeal (MTP) joints.

On VA examination in March 2000 it was noted that the veteran 
had had left foot cheilectomy with residual stiffness and a 
very limited range of movement.  The examiner stated that the 
veteran had bilateral hallux rigidus with limitation of pain 
on the left.  A September 2000 VA rheumatology consult states 
that the veteran had osteoarthritis of the metatarsal joints 
of the big toes resulting in fusion (no motion) of the first 
metatarsal joints and resulting in altered gait and increased 
stress on the ankles, knees, and hip joints.

On VA examination in February 2003 the examiner noted that 
the sesamoid region at the plantar aspect of the distal first 
metatarsal region was slightly tender to palpation.  
Examination revealed essentially no large toe motion at the 
first metatarsal phalangeal joint on the left.  The veteran 
was tender about the dorsal aspect of the first MTP joint.  
The examiner did not believe that the veteran fractured his 
sesamoid during service.  The examiner believed that the 
veteran had a congenital bipartite sesamoid bone, which is 
vastly more common.  The examiner believed that the injury 
during service was a strain of the first metatarsal 
phalangeal joint.  

VA X-rays in March 2003 indicated evidence of prior trauma 
and fragmentation of the sesamoid bones of the left great 
toe.

An August 2005 VA outpatient record notes that the veteran 
complained of bilateral foot pain, right worse than left.  
The veteran stated that his great toes would not bend, that 
they were fused.

The Board recognizes that the medical evidence subsequent 
from November 13, 1996 shows varying levels of symptoms 
residual of a fracture of the sesamoid bone of the left great 
toe.  However, these records show that the veteran has severe 
arthritis and for all practical purposes the left big toe is 
ankylosed/fused.  Additionally, these medical records 
indicate that the left big toe disability results in pain, 
alters the veteran's gait and stresses his ankles, knees, and 
hip joints.  Considering all doubt in favor of the veteran, 
the Board finds that these symptoms are by analogy equivalent 
to malunion or nonunion of the tarsal or metatarsal bones 
that results in severe disability.  Accordingly, the Board 
finds that from November 13, 1996 the veteran has met the 
criteria for a 30 percent initial staged rating for his left 
big toe disability.  

The Board recognizes that the February 2003 VA examiner 
opined that the veteran did not experience a fracture of the 
left sesamoid bone.  However, a March 2003 VA X-ray report 
indicates that the veteran actually did experience a 
traumatic fracture of the left sesamoid bone.  Accordingly, 
all the veteran's left big toe symptoms have been considered 
to be due to the veteran's service-connected residuals of a 
fracture of the sesamoid bone of the left great toe.

The Board further notes that the veteran has not been shown 
to have actual loss of use of the foot and is thus not 
entitled to a rating in excess of 30 percent under Diagnostic 
Code 5167 or any other potentially applicable diagnostic 
code.

As shown above, the veteran is entitled to an initial 
noncompensable rating prior to September 22, 1995, a staged 
rating of 10 percent from September 22, 1995 to November 13, 
1996, and a staged rating of 30 percent from November 13, 
1996 for his left great toe disability.  See Fenderson


ORDER

Entitlement to an initial compensable rating prior to 
September 22, 1995 for residuals of a fracture of the 
sesamoid bone of the left great toe is denied.

Entitlement to an initial staged rating in excess of 10 
percent from September 22, 1995 to November 13, 1996 for 
residuals of a fracture of the sesamoid bone of the left 
great toe is denied.

An initial staged rating of 30 percent from November 13, 1996 
for residuals of a fracture of the sesamoid bone of the left 
great toe is granted subject to the law and regulations 
regarding the payment of monetary benefits.

The claim for an earlier effective date for the grant of 
service connection for residuals of a fracture of the 
sesamoid bone of the left great toe is dismissed.

The claim for an earlier effective date for the grant of 
service connection for tinea versicolor is dismissed.

The claim for an increased rating for tinea versicolor is 
dismissed.

The claim that a statement received from the veteran on March 
3, 2005 was a timely notice of disagreement with respect to a 
September 2003 rating decision that denied service connection 
for bilateral knee disability is dismissed.  



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


